IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2713 Disciplinary Docket No. 3
                                          :
KATRINA F. WRIGHT                         :   Board File No. C1-20-163
                                          :
                                          :   (Supreme Court of New Jersey, D-141
                                          :   September Term 2018)
                                          :
                                          :   Attorney Registration No. 52233
                                          :
                                          :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 11th day of June, 2020, having failed to respond to a Notice and

Order directing her to provide reasons against the imposition of reciprocal discipline,

Katrina F. Wright is suspended from the practice of law in the Commonwealth of

Pennsylvania for two years. She shall comply with all the provisions of Pa.R.D.E. 217.